                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  In re:                                                Bankruptcy No. 1:10-bk-01151-HWV

  THOMAS M. JOHNSON, III,                               Chapter 11
         Debtor,

  THE BANK OF NEW YORK MELLON F/K/A                     Doc. No. 494
  THE BANK OF NEW YORK AS SUCCESSOR
  IN INTEREST TO JP MORGAN CHASE BANK,
  N.A. AS TRUSTEE FOR STRUCTURED ASSET
  MORTGAGE INVESTMENTS II TRUST 2006-
  AR7 MORTGAGE PASS-THROUGH
  CERTIFICATES SERIES 2006-AR7
           Movant,
      v.
  THOMAS M. JOHNSON, III, and
  GREGORY R. LYONS, Trustee
                    Respondents

                                           ORDER OF COURT

           AND NOW, upon consideration of the Request to Extend Deadline to File Stipulation Resolving

 the Motion for Relief from the Automatic Stay, it is hereby ORDERED that the deadline to file a

 stipulation is extended to August 10, 2020.




     Dated: July 14, 2020                      By the Court,



                                               Henry W. Van Eck, Chief Bankruptcy Judge      (JH)




Case 1:10-bk-01151-HWV            Doc 511 Filed 07/14/20 Entered 07/14/20 10:23:03                  Desc
                                   Main Document    Page 1 of 1
